Citation Nr: 0729018	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-27 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
peripheral neuropathy, to include as secondary to in-service 
herbicide exposure and/or the service-connected diabetes 
mellitus.  

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
prostatitis, to include as secondary to in-service herbicide 
exposure and/or the service-connected diabetes mellitus.  

3.  Entitlement to service connection for chronic renal 
insufficiency with episodic acute renal failure and nephritic 
syndrome, to include as secondary to the service-connected 
diabetes mellitus.  

4.  Entitlement to service connection for chronic ischemic 
heart disease, multivessel coronary artery disease, status 
post angioplasty, to include as secondary to the service-
connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1969 to 
September 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August 2005 and April 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Offices 
(ROs) in Fargo, North Dakota, and Phoenix, Arizona, 
respectively.  

The August 2005 rating decision determined that new and 
material evidence had not been received to reopen previously 
denied claims of service connection for peripheral neuropathy 
of the lower extremities and prostatitis, both claimed as 
secondary to in-service herbicide exposure and granted 
service connection for diabetes mellitus.  The veteran did 
not appeal the initial 20 percent rating assigned for the 
diabetes mellitus and that issue is not on appeal.  

Jurisdiction of the claims file was transferred to Phoenix, 
Arizona, and an April 2006 rating decision by that office 
denied service connection for chronic renal insufficiency 
with episodic acute renal failure and nephritic syndrome, to 
include as secondary to the service-connected diabetes 
mellitus; and chronic ischemic heart disease, multivessel 
coronary artery disease, status post angioplasty, to include 
as secondary to the service-connected diabetes mellitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In a VA Form 9 substantive appeal received at the Board in 
April 2006 and again in August 2006, the veteran requested to 
appear for a personal hearing at the RO before a Member of 
the Board.  Pursuant to 38 C.F.R. § 20.700(a), a hearing on 
appeal will be granted to an appellant who requests such a 
hearing.  The veteran is entitled to a hearing before a 
Veterans Law Judge, either in person, or via video conference 
in lieu of an in-person hearing, if he so chooses.  38 
U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for s Board hearing.  
Notify the veteran and his representative 
of the date, time and place of the 
hearing.  After the hearing is conducted, 
or in the event the veteran withdraws his 
hearing request or fails to report for 
the hearing, the claims file should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).








_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



